State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   522872
________________________________

In the Matter of ADRIAN LOPEZ,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

TINA STANFORD, as Chair of the
   Board of Parole,
                    Respondent.
________________________________


Calendar Date:   September 20, 2016

Before:   Peters, P.J., McCarthy, Lynch, Devine and Aarons, JJ.

                             __________


     Adrian Lopez, Stormville, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Frederick
A. Brodie of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Cortese, J.),
entered February 2, 2016 in Clinton County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Board of Parole
denying petitioner's request for parole release.

      Petitioner commenced this CPLR article 78 proceeding
challenging an August 2014 determination of the Board of Parole
denying his request for parole release. Supreme Court dismissed
the petition and petitioner appeals. The Attorney General has
advised this Court that petitioner reappeared before the Board in
August 2016 at which time he was again denied parole release. As
such, the appeal is dismissed as moot (see Matter of Mance v
Evans, 119 AD3d 1316 [2014]; Matter of Hardwick v New York State
Dept. of Parole, 116 AD3d 1332 [2014]).
                              -2-                  522872

      Peters, P.J., McCarthy, Lynch, Devine and Aarons, JJ.,
concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court